Lumpkin, Justice.
1. The rule as to notice announced in the first headnote is not only based on sound common sense, but is-amply sustained by the authorities, one of which strikingly in point is Wade on Notice, §691. One who by ratification makes the act of another his own, necessarily (to use a homely expression) places himself in the latter’s shoes so far as the act in question is concerned; and therefore, in legal contemplation, sees, hears and ascertains what his agent by adoption found out and. knew.
2. It appears from the record, that all the mortgages, contesting for the fund in court were executed on the same day and, as nearly as possible, simultaneously; that each mortgagee, either personally or through his. agent, knew at the time of taking his mortgage of the execution and delivery of the mortgages to the others; and that all the mortgages were filed for record on the *489same clay. It is therefore immaterial that one or more of them may, in point of time, have reached the hands of the recording clerk a few minutes in advance of another of them. They all rank equally in dignity, and the registry act of 1889 (Acts of 1889, p. 106) is not, by its terms, applicable. Judgment affirmed.